CHIEF JUSTICE




                                                 S
 CAROLYN WRIGHT                                                                             LISA MATZ
JUSTICES                                                                                CLERK OF THE COURT
 DAVID L. BRIDGES                                                                          (214) 712-3450
 MOLLY FRANCIS                                                                       lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                           GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                             BUSINESS ADMINISTRATOR
                                                                                           (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                 gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                             600 COMMERCE STREET, SUITE 200                      FACSIMILE
 ADA BROWN                                    DALLAS, TEXAS 75202                          (214) 745-1083
 CRAIG STODDART                                  (214) 712-3400
                                                                                             INTERNET
 BILL WHITEHILL
                                                                                     HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                               July 9, 2015

     S. Vance Wittie
     Sedgwick LLP
     1717 Main Street, Suite 5400
     Dallas, TX 75201-7367

     Charles W. Gameros Jr.
     Hoge & Gameros, LLP
     4514 Cole Avenue, Suite 1500
     Dallas, TX 75202-4220


     Re:      Dallas Drain Company, Inc. and Kevin Travis v. Kevin D. Welsh and Kelly A. Welsh
              Case # 05-14-00831-CV

     Dear Attorneys:

     Enclosed is a corrected page for the above-mentioned case. Please note the following typographical
     error, which has been corrected:

     Cover page, second line, replace the word appellees with appellants.

     Please replace the cover page of your previous copy with the enclosed.


     Sincerely,

     /s/ Lisa Matz

     Lisa Matz
     Clerk of the Court

     cc:      Trial court judge
              Trial court clerk